DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. (US 20140049440) in view of Morita (US 20090146905).
Regarding claim 1:
Ueki et al. disclose (in Figs. 2A, 2B, 3, and 5-10) an antenna device (103C) comprising: a first radiating element (11); a second radiating element (12); a first coil (L1) coupled to at least one of the first radiating element (11) and a feeding circuit (30); a second coil (L2) coupled to the second radiating element (12) and coupled to the first coil (L1) via an electromagnetic field (Para. 0038, Lines 1-9); and an inductor (92; Para. 0053, Lines 14-16); wherein the first radiating element (11) and the second radiating element (12) are coupled to each other via an electric field (via the 21; Para. 0041, Lines 6-9); the first coil (L1) and the second coil (L2) define a transformer (21); at a fundamental resonant frequency (f2) of a resonance circuit defined by the second radiating element (12) and the transformer (21), and the inductor (92; Para. 0053, Lines 14-16) is coupled in series with the second coil (L2).
Ueki et al. is silent on that an absolute value of a phase difference between a current flowing into the second radiating element due to the electromagnetic field and a current flowing into the second radiating element due to the electric field exceeds about 90 degrees; and to generate a harmonic resonance in which the resonance circuit resonates at a (2n+1)th harmonic, where n is an integer equal to or greater than 1.
Ueki et al. disclose the transformer (21) as the coupling degree adjustment circuit having the first and second coil elements having opposite phase (Para. 0063, Lines 1-5) due to the electromagnetic coupling in the coupling degree adjustment circuit (21). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the coupling degree adjustment circuit with electric field exceeding 90 degrees using the electromagnetic field for the benefit of providing impedance matching between the second coil element of the coupling degree adjustment circuit (Para. 0053, Lines 7-14).

Morita discloses (in Figs. 2A, 2B and 4) an antenna device (101/102) having a feeding radiation electrode (21, defined as the feeding radiating electrode) and a non-feeding radiation electrode (22, defined as the non-feeding radiating electrode) spaced apart to generate a multi-resonance of fundamental wave resonances and harmonic resonances (See Abstract; Para. 0011, Lines 1-8). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement an antenna structure for generating harmonic resonances in the antenna device of Morita into the antenna device of Ueki et al. using the coupling circuit such that a fundamental wave frequency and a harmonic wave frequency can be set independently from each other (Para. 0042, Lines 11-13) by adjusting the separations between the antenna elements.
Regarding claims 2-4:
Ueki et al. is silent on the harmonic resonance is generated at a (4n−1)th harmonic, where n is an integer equal to or greater than 1 as required by claim 2; that a frequency of the harmonic resonance exists between a fundamental resonant frequency of the first radiating element and a third harmonic resonant frequency of the first radiating element or between the third harmonic resonant frequency of the first radiating element and a fifth harmonic resonant frequency of the first radiating element as required by claim 3; and the harmonic resonance is generated at a third harmonic as required by claim 4.
Morita discloses (in Figs. 2A, 2B and 4) an antenna device (101/102) having a feeding radiation electrode (21, defined as the feeding radiating electrode) and a non-feeding radiation electrode (22, defined as the non-feeding radiating electrode) spaced apart to generate a multi-resonance of fundamental wave resonances and harmonic resonances (See Abstract; Para. 0011, Lines 1-8). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement an antenna structure for generating harmonic resonances in the antenna device of Morita into the antenna device of Ueki et al. using the coupling circuit such that a fundamental wave frequency and a harmonic wave frequency can be set independently from each other (Para. 0042, Lines 11-13) by adjusting the separations between the antenna elements.
Regarding claim 5:

Regarding claim 6:
Ueki et al. disclose (in Figs. 2A, 2B, 3, and 5-9) a communication terminal apparatus (103) comprising: the antenna device (defined by 10, 11, 12) according to claim 1; and the feeding circuit (30); wherein the feeding circuit (30) inputs and outputs communication signals of a fundamental resonant frequency of the second radiating element (12).
Ueki et al. is silent on that the feeding circuit inputs and outputs a frequency of the harmonic resonance, a third harmonic resonant frequency of the first radiating element, and a fifth harmonic resonant frequency of the first radiating element.
Morita discloses the feeding circuit (40) inputs and outputs communication signals of a fundamental resonant frequency of the second radiating element (22, defined as the non-feeding radiating electrode), a frequency of the harmonic resonance, a third harmonic resonant frequency of the first radiating element (21, defined as the feeding radiating electrode), and a fifth harmonic resonant frequency of the first radiating element (21, defined as the feeding radiating electrode).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement an antenna structure for generating harmonic resonances in the antenna device of Morita into the antenna device of Ueki et al. using the coupling circuit such that a fundamental wave frequency and a harmonic wave frequency can be set independently from each other (Para. 0042, Lines 11-13) by adjusting the separations between the antenna elements.
Regarding claim 7:
Ueki et al. disclose (in Fig. 10) the first coil (L1) is defined by at least one first conductor pattern (72) provided on a first layer (51b) of a substrate (51); and the second coil (L2) is defined by at least one second conductor pattern (62) provided on a second layer (51e) of the substrate (51).
Regarding claim 8:
Ueki et al. disclose the substrate (51) is a multilayer body (51a-51f); the at least one first conductor pattern (72) is coupled by a first interlayer connection conductor (defined by the vertical conductor connecting pattern on the layer) to another first conductor pattern (73) provided on a different 
Regarding claim 9:
Ueki et al. disclose a base material of the substrate (10) is a non-magnetic material (in Fig. 3).
Regarding claim 10:
Ueki et al. disclose a second inductor (L2) that is coupled between one end of the first radiating element (11) and a ground conductor pattern (See Figs.).
Regarding claim 11:
Ueki et al. disclose the first radiating element (11), the second inductor (L2), and the ground conductor pattern define a loop antenna (See Figs.).
Regarding claim 12:
Ueki et al. disclose the second radiating element (12) defines a monopole antenna (See Fig. 5).
Regarding claim 13:
Ueki et al. is silent on that the first radiating element resonates in a frequency range of about 0.60 GHz to about 1.71 GHz and a frequency range of about 1.71 GHz to about 2.69 GHz; and the second radiating element resonates in a frequency range of about 1.71 GHz to about 2.69 GHz.
Accordingly, it would have been an obvious matter of design consideration to size the antenna elements since antennas are frequency-scaled for resonance at the targeted frequency, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. (US 20140049440) in view of Morita (US 20090146905) as applied to claim 1 and furthers in view of Egawa et al. (US 20120086611).
Regarding claim 14:

Egawa et al. disclose (in Fig. 1) at least one capacitor (in 30); at least one second inductor (in 30; Para. 0032, Lines 1-7); and a switch (21); wherein the switch (21) selectively couples the at least one capacitor (in 30) to the at least one second inductor (in 30) to the first radiating element (11a).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the reactive elements into the radiating element as taught by Egawa et al. into the modified device of Ueki for the benefit of adjusting the impedance of the first antenna (Para. 0006, Lines 6-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845       

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845